Case 1:17-cr-00183-TWP-TAB Document 154 Filed 08/04/20 Page 1 of 1 PageID #: 1310




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

  UNITED STATES OF AMERICA,                           )
                                                      )
                        Plaintiff,                    ) CASE NO. 1:17-cr-00183-TWP-TAB
                                                      )
         vs.                                          )
                                                      )
  BUSTER HERNANDEZ,                                   )
                                                      )
                         Defendant.                   )

      ORDER ON UNOPPOSED MOTION TO CONTINUE SENTENCING HEARING


         The Defendant, Buster Hernandez, by counsel, Mario Garcia, having filed his Unopposed

  Motion to Continue Sentencing Hearing,

         And the Court, having reviewed the Motion and being duly advised, now finds that the

  Motion is well taken and should be granted. Accordingly, it is,

         ORDERED that the Sentencing Hearing set for September 11, 2020 be, and hereby is

  removed from the Court’s calendar and reset for December 11, 2020 at 9:00 a.m. in

  Courtroom 344, Birch Bayh Federal Building and U.S. Courthouse, Indianapolis, Indiana.

  Because of the age of this case, the parties should anticipate no further continuances.




       Date: 8/4/2020
                                                    ________________________
                                                    Hon. Tanya Walton Pratt, Judge
                                                    United States District Court
                                                    Southern District of Indiana
  Distribution: All ECF Parties
